OPINION — AG — QUESTION(1): SHOULD THE COURT CLERK COLLECT THE REPORTER'S FEE WHERE A CERTIFIED COPY OF A JUDGEMENT OF A COURT OF RECORD, EXCEPT COUNTY COURTS, IS TENDERED TO THE COURT CLERK FOR FILING IN A COUNTY OTHER THAN THE COUNTY WHEREIN THE JUDGEMENT WAS RENDERED? — YES, QUESTION(2): IS THE $5.00 REPORTER'S FEE TO BE COLLECTED BY THE COURT CLERK WHEN A TRANSCRIPT OF A JUDGEMENT FROM A JUSTICE OF THE PEACE COURT IS FILED IN THE OFFICE OF THE COURT CLERK? — THERE IS NOTHING TO INDICATE THAT THE FILING OF A TRANSCRIPT OF OF JUDGEMENT OF A JUSTICE OF THE PEACE COURT SHOULD BE TREATED DIFFERENT FROM A JUDGEMENT FILED FROM ANY OTHER COURT AND ANSWERS YOUR SECOND QUESTION IN THE NEGATIVE. QUESTION(3): ARE COURT CLERKS AUTHORIZED TO ENTER THE $5.00 REPORTERS FEE IN EACH CASE BROUGHT IN THE DISTRICT OR SUPERIOR COURT FOR AND ON BEHALF OF THE STATE, AND COLLECT THE SAME AS PART OF THE COST WHERE SUCH COSTS ARE ASSESSED AGAINST ONE OR MORE INDIVIDUALS DEFENDANTS ON FINAL DETERMINATION THEREOF? — YES CITE: 12 Ohio St. 1961 904 [12-904], 74 Ohio St. 1961 228 [74-228] (JOSEPH MUSKRAT)